Exhibit23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: Form S-8 No. 33-75668, pertaining to the 1993 Long-Term Stock Incentive Plan; Form S-8 No. 333-16613, pertaining to the 1993 Long-Term Stock Incentive Plan; FormS-8 No.333-73548, pertaining to the 1993 Long-Term Stock Incentive Plan; FormS-8 No.33-96550, pertaining to the Triad Guaranty Inc. 401(k) Profit Sharing Plan; FormS-8 No.333-69967, pertaining to the Triad Guaranty Inc. Employee Stock Purchase Plan; FormS-8 No.333-134884, pertaining to the Triad Guaranty Inc. 2006 Long-Term Stock Incentive Plan; and Form S-8 No. 333-161980, pertaining to the Triad Guaranty Inc. 401(k) Profit Sharing Plan; of our report dated March16, 2012, with respect to the consolidated financial statements and schedules of Triad Guaranty Inc. included in this Annual Report (Form 10-K) for the year ended December31, 2011. /s/ Ernst & Young LLP Atlanta, Georgia March16, 2012
